Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 1 of 18

ty
» Xx

Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of

 

INFORMATION ASSOCIATED WITH 928) 551-3452, (928) 551-

8525, AND ANY OTHER DEVICEASSOCIATED WITH PAUL Case No. 21-4114mb
WILLIAM RYAN, STORED AT PREMISES CONROLLED BY

VERIZON, HEADQUARTERED AT ONE VERIZON WAY,

BASKING RIDGE, NEW JERSEY 07920

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _ New J ersey
(identify the person or describe the property to be searched and give its Tocation):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The Affidavit of Agent Louis-Philippe Noel is incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before May 12, 2021
(not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10 p.m.
C1 at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge.

Any U.S. Magistrate Judge on Duty .

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box) [lfor___ days (not to exceed 30)

C1 until, the facts justifying, t

Date andtime issued: Hor /2s, Zoe / 4 ft L/ San

 
 
 
   

ge 's signat

City and State: _ Flagstaff, Arizona Honorable Camille D. Bibles, U.S. Magistrate Judge
Printed name and title
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 2 of 18

 

AO 93 (Rev. 01/409) Search and Seizure Warrant (Page 2)

 

RETURN

 

CaseNo.: 91.4114mb- Date and Time Warrant Executed: Copy of warrant and inventory left with:

 

 

 

Inventory Madein the Presence of:

 

Inventory ofthe property taken andname ofany person(s) seized:

 

CERTIFICATION

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

Printed name and title

 

 
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 3 of 18

1

Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

Jn the Matter of the Search of

 

INFORMATION ASSOCIATED WITH (028) 551-3452, 028) 551-

8525, AND ANY OTHER DEVICEASSOCIATED WITH PAUL

WILLIAM RYAN, STORED AT PREMISES CONROLLED BY Case No. 21-4114mb
VERIZON, HEADQUARTERED AT ONE VERIZON WAY,

BASKING RIDGE, NEW JERSEY 07920

APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify 1 the person or describe the
property to be searched and give its location):

As further described in Attachment A.

Located in the District of New Jersey_, there is now concealed (identify the person or describe the property to be seized):

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;

& contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
C) aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code/Section Offense Description
18 U.S.C. § 842) Possession or storage of explosives
26 U.S.C. § 5861d Possessing an explosive device, which is not registered

The application is based on these facts:
The Affidavit of Agent Louis-Philippe Noel is incorporated herein by reference.

C1 Continued on the attached sheet.
C Delayed notice of _30_ days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
Reviewed by AUSA _Kevin Hakala —=ft-
Applicant ’s Signature

Trevor Culbert, EBL Special Agent

   

Date andtimeissued: . C. & 7c ‘4 S, rn

Judge’s signature

City and State: Flagstaff, Arizona Honorable Camille D. Bible, U.S. Magistrate Judge

Printed name and title
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 4 of 18

AFFIDAVIT

I, Trevor Culbert (Affiant), a Special Agent of the Federal Bureau of Investigation,

being duly sworn, hereby depose and state as follows.
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a cellular telephone assigned call numbers (928) 551-3453
and (928) 551-8525 (“Target Telephones”), as well as any additional phone numbers
associated with PAUL WILLIAM RYAN (“RYAN”), that is stored at the premises
owned, maintained, controlled, or operated by VERIZON (“the Service Provider”), a
wireless telephone service provider headquartered at One Verizon Way, Basking Ridge,
New Jersey 07920. The information to be searched is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
VERIZON to disclose to the government records and other information in its possession
pertaining to the subscriber or customer associated with the accounts, including the

contents of communications.

2. Your Affiant is a Special Agent with the Federal Bureau of Investigation
(FBI), and has been since March 2004, currently assigned to the Phoenix Division Joint
Terrorism Task Force investigating matters related to domestic terrorism, which includes
matters related to destructive devices. I have received training in the preparation,
presentation, and service of search warrants, and have been involved in the investigation
of numerous types of offenses against the United States, including those involving the use
of cellular phones. Also, I am familiar with the way federal crimes are committed and
the efforts of persons involved in such activity to avoid detection by law enforcement.

3. The information contained in this affidavit is based upon my personal

knowledge, training, experience, my consultation with other experienced law
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 5 of 18

enforcement officers, and the investigation by other law enforcement officers. I have not
included every fact known to me concerning this investigation. I have set forth only the
facts necessary to establish probable cause to support issuance of the requested search

warrant.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED

4. The account to be searched consists of two (2) known telephone numbers,
and a request to search VERIZON’s records for any additional phone numbers related to

RYAN, between the timeframe: January 1, 2020 — April 19, 2021.

a. Telephone Number: (928) 551-3453
b. Telephone Number: (928) 551-8525
c. Any additional phone number related to:
i. Name: Paul William Ryan
| 1. DOB: June 14, 1966
2. SSN: XXX-XX-XXXX
3. Address: PO Box 106 Vernon, AZ 85940
PROBABLE CAUSE

5. Based on the facts as shown below, there is probable cause to believe that
PAUL WILLIAM RYAN (“RYAN”) possessed and stored multiple destructive devices
at his residence without authority to do so, in violation of 18 U.S.C. § 842), by storing
over thirty pipe bombs, to include some wrapped with shrapnel, and Title 26 U.S.C. §
5861d, by possessing a firearm (explosive device) which is not registered to him in the

National Firearms Registration and Transfer Record.

6. RYAN was leasing trailer space on his property to two different tenants,
which RYAN referred to as ranch hands. The tenants had their own trailer site and there

were no common buildings or shared rooms on the property. Cory Neinest was one of
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 6 of 18

the tenants. RYAN told the tenants they must vacate the property after there was a
disagreement over raising the monthly rent, which the tenants refused to pay. On March
20, 2021, while RYAN was not on the property, Neinest entered RYAN?’s overhead
camper to retrieve Neinest’s 18-millimeter wrench that RYAN had previously borrowed.
Neinest entered the trailer belonging to RYAN without permission. While inside the
overhead camper, Neinest observed numerous pipe bombs stored inside ammunition

cans. Neinest called the Apache County Sheriff’s Office to report said devices.

7. On March 20, 2021, a search warrant of the residence known to be under
the control of RYAN, located at Lot 18, Apache County Road N3132, Vernon, Arizona
85940, was obtained from the Justice of the Peace by the Apache County Sheriff's
Office. As a result, several items were seized, including thirty-two pipe bombs, a HP
laptop computer, a BLU cellular device, and other items. No federal officers were

present during the search.

8. The Apache County Sheriff’s Office requested the Arizona Department of
Public Safety Bomb Squad to respond. Thirty-Two (32) improvised explosive devices
(IED) were collected from the overhead camper. Five of the devices were disassembled
on scene for evidentiary purposes and released to ATF. The remaining explosive devices
were destroyed. A burn test was conducted on a portion of the powderremoved from
each of the five IEDs. The burn test established it was energetic material believed to be

smokeless powder.

9. Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) conducted a
search of their records and concluded RYAN did not possess a license to manufacture or

store explosive devices.
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 7 of 18

10. The following photographs depict some of the devices found on RYAN’s
property:

 

(Photograph of an x-ray taken on scene by AZ Department of Public Safety
of some of the destructive devices containing several cylindrical objects

which would become projectiles were the device to be exploded.)
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 8 of 18

 

(Photograph of an x-ray taken on scene by AZ Department of Public Safety
of some of the destructive devices wrapped in nails, which would become

projectiles were the device to be exploded.)

11. RYAN was interviewed in Show Low, Arizona, on April 1, 2021.
Although RYAN did not admit to manufacturing or storing IEDs at his residence, RYAN
acknowledged the IEDs appear to be made from ingredients found throughout his
residence. Additionally, RYAN stated investigators would most likely find his DNA on
the IEDs.

12. RYAN stated investigators would not find data related to explosives on his
electronic devices. However, RYAN did state that investigators would find information
related to survivalism and “preppers,” including RYAN’s writings about corruption and
derogatory writing related to ANTIFA. Based on my training and experience, the term
“prepper” refers to an individual that gathers materials in preparation for a major disaster

or cataclysmic event.

13. A review of text messages provided by Billy Wayne Donaldson, a tenant of

RYAN, revealed that RYAN had initiated a text chain with an unknown amount of
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 9 of 18

recipients titled ‘Rebel Radio’; the messages were political in nature, in which RYAN

would disparage groups such as ANTIFA and discuss survivalism.

14. In my experience, individuals interested in destructive devices often obtain
knowledge about such devices from individuals they know or by conducting open
database research such as the Internet to connect with search engines, virtual proxy
network services, and/or utilize manuals obtained on the dark web. Access to these

networks can be conducted via cellular devices.

PROVIDER’S STORED ELECTRONIC COMMUNICATIONS
15. In my training and experience, I have learned that VERIZON is a company
that provides cellular telephone access to the general public, and that stored electronic
communications, including retrieved and unretrieved voicemail, text, and multimedia
messages for VERIZON subscribers may be located on the computers of VERIZON.
Further, I am aware that computers located at VERIZON contain information and other

stored electronic communications belonging to unrelated third parties.

16. Wireless phone providers often provide. their subscribers with voicemail
services. In general, a provider will store voicemail messages on behalf of a particular
subscriber until the subscriber deletes the voicemail. If the subscriber does not delete the

message, the message may remain in the system of VERIZON for weeks or months.

17. | Among the services commonly offered by wireless phone providers is the
capacity to send short text or multimedia messages (photos, audio, or video) from one
subscriber’s phone or wireless device to another phone or wireless device via one or more
wireless providers. This service is often referred to as “Short Message Service” (“SMS”)
or “Multimedia Messaging Service” (“MMS”), and is often referred to generically as
“text messaging.” Based on my knowledge and experience, I believe that stored
electronic communications, including SMS and MMS messages that have been sent or
received: by subscribers, may be stored by VERIZON for short periods incident to and

following their transmission. In addition, providers occasionally retain printouts from
6
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 10 of 18

original storage of text messages for a particular subscriber’s account.

18. Wireless phone providers typically retain certain transactional information
about the use of each telephone, voicemail, and text-messaging account on their systems.
This information can include log files and messaging logs showing all activity on the
account, such as local and long distance telephone connection records, records of session
times and durations, lists of all incoming and outgoing telephone numbers or e-mail
addresses associated with particular telephone calls, voicemail messages, and text or
multimedia messages. Providers may also have information about the dates, times, and
methods of connecting associated with every communication in which a particular

cellular device was involved.

19. Wireless providers may also retain text messaging logs that include specific
information about text and multimedia messages sent or received from the account, such
as the dates and times of the messages. A provider may also retain information about
which cellular handset or device was associated with the account when the messages
were sent or received. The provider could have this information because each cellular
device has one or more unique identifiers embedded inside it. Depending upon the
cellular network and the device, the embedded unique identifiers for a cellular device
could take several different forms, including an Electronic Serial Number (“ESN”), a
Mobile Electronic Identity Number (“MEIN”), a Mobile Identification Number (“MIN”),
a Subscriber Identity Module (“SIM”), an International Mobile Subscriber Identifier
(“IMSI”), or an International Mobile Station Equipment Identity (“IMEI”). When a
cellular device connects to a cellular antenna or tower, it reveals its embedded unique
identifiers to the cellular antenna or tower in order to obtain service, and the cellular

antenna or tower records those identifiers as a matter of course.

20. Many wireless providers retain information about the location in which a
particular communication was transmitted or received. This information can include data

about which “cell towers” (i.c., antenna towers covering specific geographic areas)

7
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 11 of 18

received a radio signal from the cellular device and thereby transmitted or received the

communication in question.

21. Wireless providers also maintain business records and subscriber
information for particular accounts. This information could include the subscribers’ full
names and addresses, the address to which any equipment was shipped, the date on which
the account was opened, the length of service, the types of service utilized, the ESN or
other unique identifier for the cellular device associated with the account, the subscribers’
Social Security Numbers and dates of birth, all telephone numbers and other identifiers
associated with the account, and a description of the services available to the account
subscribers. In addition, wireless providers typically generate and retain billing records
for each account, which may show all billable calls (including outgoing digits dialed).
The providers may also have payment information for the account, including the dates,
times and sometimes, places, of payments and the means and source of payment

(including any credit card or bank account number).

22. In some cases, wireless subscribers may communicate directly with a
wireless provider about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Wireless providers typically retain records
about such communications, including records of contacts between the user and the
provider’s support services, as well records of any actions taken by the provider or user

as aresult of the communications.

23. As explained below, information stored at the wireless provider, including
that described above, may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and ‘experience, the data pertaining to a particular
cellular device that is retained by a wireless provider can indicate who has used or

controlled the cellular device. This “user attribution” evidence is analogous to the search

8
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 12 of 18

for “indicia of occupancy” while executing a search warrant at a residence. For example,
data collected at the time of account sign-up, information relating to account payments,
and communications (and the data associated with the foregoing, such as date and time)
may indicate who used or controlled a cellular device at a relevant time. Further, such
stored electronic data can show how and when the cellular device and associated cellular
service were accessed or used. Such “timeline” information allows investigators to
understand the chronological context of cellular device usage, account access, and events
relating to the crime under investigation. This “timeline” information may tend to either
inculpate or exculpate the cellular device owner. Additionally, information stored by the
wireless provider may indicate the geographic location of the cellular device and user at a
particular time (e.g., historic cell-site location information; location integrated into an .
image or video sent via text message to include both metadata and the physical location
displayed in an image or video). Last, stored electronic data may provide relevant insight
into the state of mind of the cellular device’s owner and/or user as it relates to the offense
under investigation. For example, information relating to the cellular device in the
possession of the wireless provider may indicate the owner’s motive and intent to commit
a crime (e.g., communications relating to the crime), or consciousness of guilt (¢.g.,
deleting communications in an effort to conceal them from law enforcement).

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

24. I anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by
using the warrant to require VERIZON to disclose to the government copies of the
records and other information (including the content of communications) particularly
described in Section I of Attachment B. Upon receipt of the information described in
Section I of Attachment B, government-authorized persons will review that information

to locate the items described in Section II of Attachment B.
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 13 of 18

CONCLUSION
25. Based upon your Affiant’s training, experience, and observations your
Affiant submits that there is probable cause to believe that in the accounts associated with
the target telephones listed in Attachment A, there exists information and data
constituting evidence, fruits or instrumentalities of violations of 18 U.S.C. § 842), which
makes it illegal to possess and store explosives, and Title 26 U.S.C. § 5861d, by
possessing a firearm (explosive device) which is not registered to him in the National

Firearms Registration and Transfer Record.

26. Based on the forgoing information, your Affiant requests the Court issue
the proposed search warrant authorizing examination of the devices described in

Attachment A to seek the items described in Attachment B.

AL

Special Agent Trevor Culbert

Respectfully Submitted,

 

Federal Bureau of Investigation

Subscribed and sworn to before me on bon, / a Ke , 2021.

Li) fap

ONORABLE CAMILLE D. BIBLES” 7
UNITED STATES MAGISTRATE JUDGE

10
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 14 of 18

ATTACHMENT A
Property to be Searched

This search warrant applies to records and information associated with a cellular
telephone assigned call numbers (928) 551-3453 and (928) 551-8525 (“Target
Telephones”), as well as any additional phone numbers associated with PAUL
WILLIAM RYAN (“RYAN”), that is stored at the premises owned, maintained,
controlled, or operated by VERIZON (“the Service Provider”), a wireless telephone
service provider headquartered at One Verizon Way, Basking Ridge, New Jersey 07920.

e Name: Paul William Ryan
o DOB: June 14, 1966
o SSN: XXX-XX-XXXX
o Address: P.O. Box 106, Vernon, AZ 85940

11
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 15 of 18

ATTACHMENT B
Particular Things to be Seized

The following items of evidence, contraband, fruits, and instrumentalities that relate to
violations of, inter alia: 18 U.S.C. § 842), possession and storage of explosives that involve Paul

William RYAN, and any plans for utilizing said explosives:

To the extent that the information described in Attachment A is within the
possession, custody, or control of VERIZON, regardless of whether such information is
located within or outside of the United States, and including any messages, records, files,
logs, or information that have been deleted but are still available to VERIZON or have
been preserved pursuant to a request made under 18 U.S.C. § 2703(f), VERIZON is
required to disclose the following information to the government for each account or
identifier listed in Attachment A:

a. All voice mail, text, and multimedia messages from January 1, 2020 to
April 19,2021, stored and presently contained in, or on behalf of the account or identifier;

b. All existing printouts from original storage of all of the text messages
described above;

c. All transactional information of all activity of the telephones and/or
voicemail accounts described above, including log files, messaging logs, local and long
distance telephone connection records, records of session times and durations, dates and
times of connecting, methods of connecting, telephone numbers associated with outgoing
and incoming calls, cell towers used, and/or locations used from January 1, 2020 to April
19,2021;

d. All text messaging logs, including date and time of messages, and
identification numbers associated with the handsets sending and receiving the message
from January 1, 2020 to April 19, 2021;

e. ~ All business records and. subscriber information, in any form kept,

pertaining to the individual accounts and/or identifiers described above, including

12
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 16 of 18

subscribers’ full names, addresses, shipping addresses, date account was opened, length
of service, the types of service utilized, ESN (Electronic Serial Number) or other unique
identifier for the wireless device associated with the account, Social Security number,
date of birth, telephone numbers, and other identifiers associated with the account;

f. Detailed billing records, showing all billable calls including outgoing
digits, from January 1, 2020 to April 19, 2021;

g. All payment information, including dates and times of payments and means
and source of payment (including any credit or bank account number), from January 1,
2020 to April 19, 2021;

h. Incoming and outgoing telephone numbers, from January 1, 2020, to April
19, 2021;

i. All records of or information about the device's Internet activity, including
firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web
pages, search terms that the user entered into any Internet search engine, and records of
user-typed web addresses;

j. All records indicating the services available to subscribers of individual
accounts and/or identifiers described above; .

k. All records pertaining to communications between VERIZON and any
person regarding the account or identifier, including contacts with support services and
records of actions taken.

The Provider is hereby ordered to disclose the above information to the government
within 14 days of service of this warrant. |
II. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Section 842j (possession
and storage of explosives), from January 1, 2020 to April 19,2021, including, for each
account or identifier listed on Attachment A, information pertaining to the following

matters:

13
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 17 of 18

a. Any material or information that describes how to produce, make or
manufacture explosive devices, including recipes, cookbooks and/or how-to manuals
describing weapons of mass destruction and/or explosive devices;

b. Any material, information, photographs or diagrams concerning attacks and
any other materials which reflect, refer, relate to or are for use in ambush attacks, bomb
making, or conspiracy to commit attacks using explosives, plus the identity of attack
conspirators, and/or the distribution of information relating to explosive devices;

c. | Any material or information pertaining to a motive to engage in an attack
using explosive devices;

d. Any and all financial, credit card and bank account information including
but not limited to bills and payment records, including those relating to the purchase of
explosives, materials to make explosive devices and improvised explosive devices;

e. Records, documents, programs, applications, and materials pertaining to
preppers or civil unrest in the United States;

f. Records, documents, program, applications, and materials pertaining to

possessing or selling explosive precursors or explosive devices;

1, This warrant authorizes a review of electronically stored information,
communications, other records and information disclosed pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy
of the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

14
Case 3:21-mb-04114-CDB Document1 Filed 04/28/21 Page 18 of 18

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this certification is true and correct. I am employed by VERIZON, and my
title is . Iam qualified to authenticate the records
attached hereto because I am familiar with how the records were created, managed, stored,
and retrieved. I state that the records attached hereto are true duplicates of the original
records in the custody of VERIZON. The attached records consist of

 

 

 

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly
conducted business activity of VERIZON, and they were made by VERIZON as a regular

practice; and

b. such records were generated by VERIZON’S electronic process or system
that produces an accurate result, to wit:

1, the records were copied from electronic device(s), storage medium(s),
or file(s) in the custody of VERIZON in a manner to ensure that they are true duplicates
of the original records; and

2. the process or system is regularly verified by VERIZON, and at all
times pertinent to the records certified here the process and system functioned properly
and normally.

I further state that this certification is intended to satisfy Rules 902(11) and
902(13) of the Federal Rules of Evidence.

 

Date Signature
